Citation Nr: 0117536	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  97-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from July 
1982 to January 1986.

In April 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, granted the 
veteran's claim for service connection for hemorrhoids and 
assigned a noncompensable rating of 0 percent effective from 
the date of his claim.  However, the RO denied his claims for 
service connection for herpes, for residuals of frostbite of 
the feet, and for residuals of a left knee injury.  He 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board), requesting a higher (i.e., compensable) rating for 
his hemorrhoids and service connection for the other 
conditions that were denied.  The Board issued a decision in 
March 1998 denying all of the claims for service connection, 
so those issues are no longer before the Board.  But the 
Board also remanded the claim for a compensable rating for 
the hemorrhoids to the RO to have the veteran undergo a VA 
proctologic examination to determine the severity of his 
hemorrhoids.  After completion of the examination, the RO 
continued to deny the claim for a compensable rating for the 
hemorrhoids and returned the case to the Board.  The Board 
issued a decision in July 2000 denying a compensable rating, 
and the veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).

In November 2000, during the pendency of the appeal to the 
Court, the veteran's representative and the VA General 
Counsel, representing the Secretary, filed a joint motion 
requesting that the Court vacate the Board's decision 
concerning the rating for the hemorrhoids, and to remand this 
issue for further development and readjudication.  The Court 
granted the joint motion for remand (JMR) later that month 
and returned the case to the Board.



REMAND

As directed in the Court-approved JMR, the veteran must 
undergo another VA proctologic examination "during [an] 
active stage of the condition."  See Ardison v. Brown, 6 
Vet. App. 405 (1994); Seals v. Brown, 8 Vet. App. 291, 296 
(1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
See also the recently enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)-
which, among other things, imposes on VA an obligation to 
assist the veteran in fully developing the evidence 
concerning his claim, including by having him re-examined.

Further development of this case also is necessary to give 
the RO an opportunity to consider whether the veteran is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his hemorrhoids may have been 
more severe than at other times during the course of his 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should schedule the veteran for 
another VA proctologic examination to 
determine the current severity of his 
hemorrhoids.  The examination must be 
conducted "during [an] active stage of 
the condition."  The VA examiner should 
perform all necessary tests and studies to 
determine the current severity of the 
condition and should indicate his/her 
clinical findings in a typewritten report.  
And since the purpose of obtaining this 
medical opinion is to assist in resolving 
this important question, it is absolutely 
imperative that the examiner review all of 
the relevant evidence in the claims 
folder, including a complete copy of this 
remand and the JMR, which the Court 
granted in November 2000.  And, 
where necessary, the VA examiner should 
cite to specific evidence in the record 
for the rationale of the opinion.

3.  The RO should review the report of the 
evaluation to ensure that it is in 
compliance with the directives of the JMR 
and this remand.  If not, then it should 
be returned as inadequate for rating 
purposes for immediate corrective action.  
38 C.F.R. § 4.2.

4.  After completion of the above 
development, and any other development 
deemed warranted by the VCAA, the RO 
should re-adjudicate the veteran's claim 
for a higher (i.e., compensable) rating 
for his service-connected hemorrhoids-
including determining whether he is 
entitled to a "staged" rating pursuant to 
Fenderson.  The RO's decision must take 
into account all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  The RO must 
provide adequate reasons and bases for its 
decision and address all issues and 
concerns noted in the JMR and this remand.  
The RO also must determine whether the 
veteran is entitled to application of the 
benefit-of-the-doubt doctrine and, if not, 
must explain why.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

5.  If the benefit requested is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
provided a supplemental statement of the 
case (SSOC) and given an opportunity to 
submit written or other argument in 
response before the case is returned to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


